Citation Nr: 1009934	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee with degenerative 
joint disease.  

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella with Osgood-Schlatter's disease of the 
left knee with degenerative changes.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1961 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in January 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veteran has claimed that he is entitled to increased 
ratings for his service-connected knee disabilities and 
hearing loss.  The last time the disabilities were evaluated 
by VA for compensation and pension purposes was in 2007.  In 
a July 2009 statement, the Veteran's representative reported 
that a March 2007 VA knee examination did not accurately 
portray the Veteran's current disability picture.  The 
examiner also noted that the examiner who conducted this 
examination did not have access to the Veteran's claims file.  
In January 2010, the Veteran testified that his service-
connected hearing loss disability has gotten worse since the 
time of the last VA audiological evaluation.  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for hearing loss and/or knee 
disabilities since February 2006.  After 
securing any necessary releases, obtain 
these records which have not already been 
associated with the claims file.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of the 
service-connected left and right knee 
disabilities.  The claims folder should 
be made available to the examiner for 
review of the pertinent documents therein 
in connection with the examination.  The 
report should reflect that such a review 
was conducted.  All indicated tests, 
studies and X-rays should be performed.  
Range of motion testing for the knees 
must be conducted.  The examination 
should discuss any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain with use, and provide an opinion 
as to how these factors result in any 
limitation of function.  If the Veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups.  All losses of 
function due to problems such as pain 
should be equated to additional degrees 
of limitation of motion.  This should be 
done both in terms of flexion and 
extension.  The examiner should note 
whether there is recurrent subluxation 
and/or lateral instability and, if 
present, the severity thereof.  

3.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected bilateral hearing loss.  The 
claims folder should be made available to 
the examiner for review of the pertinent 
documents therein in connection with the 
examination.  The report should reflect 
that such a review was conducted.  All 
appropriate testing, to include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
must describe fully the functional 
effects caused by the Veteran's service-
connected bilateral hearing loss.  

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claim of 
entitlement to increased ratings for his 
bilateral knee disabilities and his 
hearing loss.  If any benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case and, after allowing an appropriate 
period of time to respond, forward the 
case to the Board for final adjudication.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

